Per Ourtam :
We discover nothing wrong in this case; the instructions of *134the court to the jury were undoubtedly correct. The offer by the defense to exhibit to the jury, by way of cross examination, the memoranda used by Underwood to refresh his recollection, not offered by the commonwealth, was properly rejected.
So with reference to the exhibition of the picture, exhibited by the counsel for the prosecution as part of his argument to the jury, we cannot say that the court was wrong in permitting it. Things of this kind are very much a matter of discretion, and we are not disposed to review them unless we are satisfied that some serious Avrong has been done.
The judgment is affirmed, and it is ordered that the record be remitted to the court below for the purposes of execution.